The orders of the General Term of the first district, denying the applications of Messrs. Henry and Snyder for admission to the bar of the Supreme Court of this State, must be affirmed. Residents in another State have no absolute right to such admission, though possessed of all the other requisite qualifications. The word "citizen," in article six, section eight, of the State Constitution, does not include any male citizen of the United States twenty-one years of age, as contended for by the applicants. Its meaning is properly limited to citizens of this State.
Orders affirmed.